Citation Nr: 1746474	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-39 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for disabilities of the shoulders and hands, claimed as tendonitis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1978 to December 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was previously before the Board in December 2016 at which time the case was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  In February 2017, the AOJ granted service connection for ankylosis of the right hand fifth digit.

The issue of entitlement to higher ratings for the Veteran's service-connected right and left knee disabilities has been raised by the record in a January 2017 statement.  In this regard, the Veteran reported that his knee disabilities have worsened.  He also reported that he was unable to maintain employment due to his service-connected disabilities, thus raising the issue of entitlement to a total rating based on unemployability due to service connected disability (TDIU).  As these matters have not been adjudicated by the AOJ, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  As a side note, the appeals management center has identified the TDIU issue as being raised by the record.  See June 2017 VA Memorandum.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System and Legacy Content Manager electronic claims files.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Sleep Apnea

The Veteran relates his sleep apnea to his service-connected PTSD.  In this regard, he reported in the Notice of Disagreement dated in August 2013 that a doctor had performed a sleep study "a [few] years back" and told him that he had a lot of eye movement and had stopped breathing for approximately 30 seconds.  He said that the doctor asked him if he had ever experienced a traumatizing event and that he replied that he had in service.  Private and VA treatment records on file reflect diagnoses of sleep apnea.  As to the date of onset of this disability, the Veteran reported at a VA sleep clinic in August 2014 that he was told he had sleep apnea at a private sleep center in Boca Raton in 2000.  

In light of the Veteran's assertions outlined above, his diagnosis of sleep apnea, and his service-connected PTSD, the Board remanded this matter to the AOJ in December 2016 in order to obtain a medical opinion addressing the likelihood of a nexus between any sleep disorders (namely sleep apnea) and the Veteran's service or service-connected PTSD.  The Veteran subsequently underwent VA PTSD and sleep apnea examinations in January 2017.  Unfortunately, these examination reports, as well as addendum opinions in January 2017 and March 2017, are inadequate for rating purposes because they do not adequately address the nexus element of this claim.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Wallin v. West, 11 Vet. App. 509, 512 (1998).

More specifically, while the VA sleep apnea examiner in January 2017 rendered a nexus opinion on a direct service connection basis, he did not render an opinion on a secondary basis.  38 C.F.R. §§ 3.303, 3.310.  That is, he did not provide an opinion as to whether the Veteran's sleep apnea is proximately due to, caused by, or aggravated by his service-connected PTSD.  See also Allen v. Brown, 7 Vet. App. 439 (1995).  As far as the PTSD examination, while this examiner concluded that the Veteran's sleep disorder is a symptom of his PTSD and is not caused or aggravated by his PTSD, it is unclear whether he is referring to the Veteran's sleep apnea or his chronic sleep impairment.  This is evident in light of the fact that the examination report is devoid of any notation of the Veteran's sleep apnea other than a notation that the Veteran wore a CPAP at night.  However, the examination report does indicate that the Veteran has chronic sleep impairment and documents the Veteran's reports of seeing things in his sleep, having daily nightmares, and waking up 5 times a night.   

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  For the foregoing reasons, there has not been substantial compliance with the Board's December 2016 remand directives.  In light of this fact, and in accordance with Stegall, remand for full compliance with the Board's prior remand of December 2016 is warranted.  Id.  Accordingly, this claim must be remanded for an addendum medical opinion and, if deemed necessary, a new examination.  38 U.S.C.A. § 5103A (d).

Disabilities of the Shoulders and Hands, Claimed as Tendonitis

The Veteran asserts that the onset of tendonitis in his shoulders and hands occurred in service in January 1980.  

The basis of the Board's remand of this issue in December 2016 was to afford the Veteran an examination in order to clarify what shoulder and/or hand disabilities he has, as well as obtain a medical opinion as to the etiology of such disability(ies).  

In January 2017, the Veteran underwent a VA hand examination and shoulder examination where he was diagnosed as having bilateral rotator cuff tendonitis.  Unfortunately, the examination report is not adequate.  The examiner's remark in the January 2017 examination report, as well as in a March 2017 addendum, was that there was nothing in the Veteran's service treatment records showing shoulder complaints as one would expect had the Veteran been having problems at the time.  However, the Board finds that the examiner did not consider the Veteran's lay statements regarding onset of his shoulder and hand disabilities.       

An examiner cannot ignore lay evidence and base his opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Thus, this claim must be remanded for an addendum medical opinion and, if deemed necessary, a new examination.  38 U.S.C.A. § 5103A(d).

Also, despite prior letters to the Veteran asking him to provide all information and evidence pertinent to his pending claims, there is identified evidence that is not on file.  More specifically, the report from the private sleep center in 2000 where the Veteran was initially diagnosed as having sleep apnea is not on file.  Consequently, the AOJ should attempt to obtain this pertinent private medical evidence and any other pertinent private outstanding medical evidence.  38 U.S.C.A. § 5103A(b).

Lastly, the claims file should be updated with pertinent VA treatment records from January 2017 to present.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the private sleep center in Boca Raton where he underwent a sleep study in 2000, in addition to any other pertinent private medical treatment related to his claims for service connection for sleep apnea and for disabilities of the shoulders and hands.  Furnish the Veteran appropriate authorization for the release of these medical records and thereafter obtain the records.

2.  Request the Veteran's updated pertinent treatment records from the VA Health Care System from January 2017 to present.

3.  Obtain an addendum opinion from the January 2017 sleep apnea examiner (or if unavailable, an appropriate medical professional).  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels that another examination is necessary, another examination should be scheduled. 

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is proximately due to, caused by, or aggravated by his service-connected PTSD.  

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the 1) baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner should consider the Veteran's subjective history as well as the pertinent medical evidence of record.  A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why this is so.

4.  Obtain an addendum opinion from the January 2017 shoulder and hands examiner (or if unavailable, an appropriate medical professional).  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels that another examination is necessary, another examination should be scheduled.

Provide an opinion as to whether it is at least as likely as not (50 percent degree of probability of higher) that the Veteran's hand and/or shoulder diagnoses, to include bilateral rotator cuff tendonitis, is etiologically related to, or began during service.

The examiner should consider the Veteran's subjective history as well as the pertinent medical evidence of record.  A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why this is so.  

5.  Thereafter, readjudicate the claims for service connection for sleep apnea and for disabilities of the shoulders and hands, claimed as tendonitis.  If any benefit sought is not granted to the Veteran's satisfaction, provide him with a SSOC and afford him the appropriate opportunity to respond thereto.  Thereafter, the case must be returned to the Board for further appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





